Citation Nr: 1613991	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-31 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to September 1962.  He died in October 2007; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In September 2009, the appellant testified at a hearing before a Decision Review Officer.  A transcript of the hearing has been associated with the claims file.  

The Board remanded the claim for additional development in November 2013.  


FINDING OF FACT

The Veteran's death was not caused by any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, VA must notify the claimant that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. Ap. 473 (2006).

A pre-decisional notice letter dated in January 2008 complied with VA's duty to notify.  Specifically, the letter notified the appellant of the evidence needed to substantiate her claim for DIC under the provisions of 38 U.S.C.A. § 1151.  The letter also apprised the appellant of the division of responsibility between her and VA with regard to obtaining evidence.  Thus, the duty to notify is met.

Regarding VA's duty to assist, the Veteran's service treatment records, as well as VA and private treatment records, are associated with the record.  As indicated above, the case was remanded in November 2013 to obtain a medical opinion.
Subsequently, in December 2013, an adequate VA opinion was obtained, as it is predicated on the Veteran's pertinent medical history and VA medical records contained in the claims file.  The VA physician considered all of the pertinent evidence of record, including the contentions of the appellant, and provided a complete rationale for the opinion stated.  Hence, the AOJ substantially complied with all the Board's November 2013 remand directives, and the duty to assist has also been met.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II.  DIC Benefits Pursuant to 38 U.S.C.A. § 1151

Here, the Veteran died on October [redacted], 2007.  His death certificate lists the immediate causes of death as acute respiratory distress syndrome, septic shock, and community acquired pneumonia.  The appellant contends that DIC benefits should be awarded in this case pursuant to 38 U.S.C.A. § 1151.  As the appellant does not assert that the cause of the Veteran's cause of death was due to a service-connected disability, and the record does not suggest otherwise, the Board need not explore entitlement to service connection for the cause of the Veteran's death. 

Under the applicable criteria, DIC under 38 U.S.C.A. Chapter 13 shall be awarded for a qualifying death of a veteran in the same manner as if such death were service-connected.  A qualifying death is one that is not the result of the veteran's willful misconduct, and the proximate cause of the death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's death.  Merely showing that a veteran received care or treatment and that the veteran died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Death caused by the veteran's failure to follow properly given medical instructions is not caused by the medical treatment.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's death, it must be shown that the medical treatment caused the veteran's death (as explained in 38 C.F.R. § 3.361( c)); and that VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the medical treatment without the veteran's, or in appropriate cases the veteran's representative's, informed consent.  38 C.F.R. 
§ 3.361(d)(1). 

Whether the proximate cause of the veteran's death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided.   In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was a type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, the appellant contends that the Veteran's death was caused by negligence in VA hospital care and medical treatment.  See appellant statement dated February 2008 and DRO hearing transcript dated September 2009.  She does not assert, and the below-described evidence does not otherwise reflect, that the Veteran's death was due to an event not reasonably foreseeable.  Specifically, the appellant claims that VA administrated excessive medications.  Second, she asserts that some of the medications prescribed, particularly medications that were used for clinical trials, contributed to the Veteran's death.  Third, the appellant contends that VA treatment providers unnecessarily intubated the Veteran, which caused bacteria to form in his lungs.  Fourth, the appellant asserts that the Veteran regurgitated while intubated, and the VA treatment provider failed to provide adequate oxygen by not replacing his tube and failed to suction the regurgitation that remained in his throat.  Thus, the Veteran's death was caused by asphyxiation rather than pneumonia. 

Turing the medical evidence of record, October 2007 VA treatment records provide that on October 11, 2007, the Veteran was admitted to the emergency room (ER) for weakness, confusion, anorexia, and lethargy.  Upon evaluation, he was found in respiratory distress and low blood pressure.  He was treated with an oxygen mask, fluid resuscitation, and a vasopressor.  A chest x-ray revealed community acquired pneumonia.  He was found to have persistent hypotension, severe sepsis, secondary to community acquired pneumonia, and was treated with IV antibiotics.  He was then admitted to the medical intensive care unit (MICU) with continued IV antibiotics.  

On October 13, 2007, through October [redacted], 2007, the Veteran developed marked respiratory distress with inadequate oxygen, which required an endotracheal intubation and ventilation.  Post-intubation, a chest x-ray revealed an adequate endotracheal tube placement.  Antibiotics were readjusted in light of no response to other medications.  He developed slow deterioration of renal function failure that required dialysis.  Due to the Veteran's organ damage, he began investigative protocol, which included Phase 2 Study to Evaluate Dose and Duration of Treatment of Drotrecogin Alfa Using Serial Measurements of Protein C in Patients with Severe Sepsis and Multiple Organ Dysfunction.  The Veteran underwent Quinton catheter placement.  He then was re-intubated, due to low oxygen.  The air track and combi tube were used to re-intubate the Veteran; however, such efforts were unsuccessful.  Therefore, a needle cricothyrotomy was performed, and a subsequent attempt to re-intubate the Veteran was also unsuccessful.  A trachea was properly achieved; however, the Veteran could not be oxygenated.  After several attempts to provide adequate oxygen, he underwent cardiac arrest.  Advanced cardiac life support (ACLS) was provided without avail.  The Veteran died on October [redacted], 2007. 

Pursuant to the November 2013 Board remand, in December 2013, a VA physician reviewed the Veteran's claims file and opined the Veteran's death was not the result of carelessness, negligence, lack of proper skill, or error in judgement or a similar of fault on part of VA in furnishing treatment to the Veteran.  In providing a rationale, the VA physician detailed the Veteran's admittance to the ER and MCIU, as indicated above, and noted the Veteran's treatment and prescribed medications.  The VA physician explained the need for the Veteran's intubation, namely due to carbon dioxide retention and oxygen supplementation.  In particular, the VA physician cited to a VA Nephrologist's notes on October [redacted], 2007, that referenced the Veteran's slow progressive deterioration of renal failure and treatment thereof, Quinton catheter placement and dialysis.  He indicated that to facilitate the dialysis treatment, a Quinton catheter was necessary.  The VA physician also noted the Veteran's placement of the Quinton catheter, based on a chest x-ray taken after the procedure, and provided a figure showing an actual depiction of the placement of the catheter.  He stated that placement of the catheter, as shown in the figure, would have required the Veteran to be repositioned and to be prepped and draped for the procedure.  A chest x-ray revealed that the tube was placed to the "T1 vertebral level; (indicating probable extubation) and the Veteran experienced oxygen desaturation."  The VA physician specifically cited to a medical article that stated that leaving the endotracheal tube "at a distance less than 3 cm above the carina would increase the likelihood of accidental bronchial intubation on either inadvertant neck flexion or head-down positioning."  Additionally, he cited to another medical journal that stated "[p]roperly placed endotracheal tubes may become displaced due to movement of patients and/or equipment." 

The VA physician noted the procedures that were taken to re-intubate the Veteran and that although a trachea was properly achieved, the Veteran could not be oxygenated.  He stated that: 

The Veteran was appropriately intubated on 11/13/2007 and an appropriate decision to re-intubate was made after the ET tube became displaced on 11/[redacted]/2007. Unfortunately, the subsequent attempts to re-intubate the Veteran were unsuccessful, at least partially due to an unfavorable anatomy with a large tongue relative to his oral cavity, and despite a successful attempt to provide a surgical airway via emergent cricothyroidotomy, shortly after the procedure (cricothyroidotomy) the [Veteran] went into pulseless electrical activity and despite 35 minutes of aggressive ACLS measures could not be resuscitated.  It is clear from the literature that the displacement of the ET tube is not an unforeseeable complication of the procedure to insert the Quinton catheter.  The inadvertent displacement of the Veteran's ET tube resulting in extubation was the Veteran's immediate cause of death, but did not, in my independent medical opinion, represent carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA.

See VA opinion dated December 2013. 

With regard to the appellant's contention that the medications prescribed, particularly medications used in clinical trials, contributed to his death, the December 2013 VA physician stated "as to the Veteran's signed consent to participant in a Drotrecogin[] Alfa (activada) study for patients with severe sepsis, there is no indication that the drug played a role in his demise."  In support of his conclusion, the VA physician cited to three separate medical articles that all found that the medication that the Veteran was prescribed for clinical studies was to be administrated in cases of severe sepsis at high risk for mortality.  The VA physician concluded that the Veteran was prescribed this medication because he was "at high risk of death from his severe sepsis." 

The Board finds that the December 2013 VA examiner's opinion that found no causal connection between the Veteran's death and any hospital care, medical or surgical treatment, or examination furnished by VA to be of great probative value.  This opinion was based upon a review of the medical records, included a discussion of relevant facts, and provided an informed rationale with citations to pertinent medical studies.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The appellant has been accorded ample opportunity to furnish a competent medical opinion in support of her § 1151 claim; she has not done so.  See 38 U.S.C.A. 
§ 5107(a) (it is a claimant's responsibility to support a claim for VA benefits).  As to her specific contentions, she does not possess the requisite medical expertise necessary to assess the appropriateness of medical treatment furnished.  

Accordingly, for reasons outlined above, the Board concludes that the preponderance of the evidence is against the claim for DIC under the provisions of 38 U.S.C.A. § 1151 based on VA treatment.  Thus, the benefit of the doubt rule does not apply, and the benefit sought on appeal is denied.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1151 for cause of the Veteran's death is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


